Citation Nr: 1433284	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for chronic fatigue syndrome, claimed as low energy.  

4.  Entitlement to service connection for normocytic anemia.  

5.  Entitlement to service connection for peripheral vascular disease of the lower left extremity.  

6.  Entitlement to service connection for peripheral vascular disease of the lower right extremity.  

7.  Entitlement to service connection for left leg below the knee amputation.  

8.  Entitlement to service connection for prepyloric ulcer with gastritis and hiatal hernia, claimed as a stomach condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his June 2011 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  The Veteran was subsequently notified in January 2013 of the videoconference Board hearing scheduled in February 2013.  
The Veteran failed to appear at the February 2013 Board hearing, did not request postponement, has not shown good cause for failure to appear, and has not submitted a motion for a new hearing date.  As a result, the Board will proceed with adjudication of the Veteran's appeal as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board notes that the Veteran originally raised two separate claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.  However, the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has combined the separately alleged psychiatric symptoms and diagnoses into one claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

In May 2013, the RO denied entitlement to service connection for normocytic anemia, peripheral vascular disease of the right and left lower extremities, left leg below the knee amputation, and prepyloric ulcer with gastritis and hiatal hernia.  The record shows that in May 2014, the Veteran submitted a timely notice of disagreement (NOD) as to those same issues.  Thus, although these issues were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC), as it does not appear from the record currently before the Board that an SOC has yet been issued, along with information about the process for perfecting an appeal as to those issues, if the Veteran so desires.  

Therefore, the issues of entitlement to service connection for normocytic anemia, peripheral vascular disease of the right and left lower extremities, left leg below the knee amputation, and prepyloric ulcer with gastritis and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have a current disability of PTSD.

2.  The Veteran does not have an acquired psychiatric disorder that is etiologically related to his active service.  

3.  The Veteran's reported insomnia is not etiologically related to active service.  

4.  The Veteran does not have chronic fatigue syndrome, and his symptoms of fatigue and low energy are not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).  

2.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for chronic fatigue syndrome, claimed as low energy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with proper notice letters in September 2009, prior to an initial adjudication of his claims on appeal.  

Regarding the duty to assist, VA has obtained service treatment records, service personnel records, VA treatment records, private treatment records, and the statements of the Veteran and his representative.  

Further, as the Board will discuss in detail below, the Veteran was afforded a VA examination in February 2011 regarding his claimed psychiatric disorder and insomnia.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history including the claims file, documented his current medical conditions, and rendered an appropriate opinion consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Concerning the claim for fatigue or low energy, a VA examination has not been obtained.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination. As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim for a compensable service connection for fatigue disability.  As will be discussed in more detail below, the Veteran has not provided any evidence suggesting he has persistent or recurrent symptoms of fatigue.  In fact, in his July 2009 claim he reported that these were symptoms that he was "now experiencing."  The Veteran has never asserted that the symptoms first appeared in service or continued since that time.  Nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not demonstrated persistent or recurrent symptoms of a disability or provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed such that no further notice or development is required regarding the claims decided herein; therefore, the Board will proceed with appellate review.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Generally, establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD according to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  Under certain circumstances, the evidentiary requirements are relaxed, including when a Veteran engaged in combat with the enemy or when a Veteran claims an in-service stressor related to the Veteran's fear of hostile military or terrorist activity.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f).  

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Mere symptoms without underlying diagnoses do not constitute ratable disabilities.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that mere symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  For entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  See id.  

II.A.  Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  As discussed herein, the Board finds that service connection is not warranted in this instance.  

Service treatment records include medical examinations conducted in December 1981 and November 1984, both of which document normal clinical psychiatric findings.  The Veteran denied depression or excessive worry in December 1981, but indicated such symptoms in November 1984.  The Veteran was seen in March 1983 for a drug evaluation and diagnosed with drug abuse, but notably, there was no clinical depression or anxiety present.  He was seen in a mental health clinic from July 1983 to November 1983 for therapy, although a notation indicates that he had missed at least one appointment and was not making progress.  The Veteran was subsequently seen in March 1984 for counseling due to marital problems.  He was again seen in November 1984 for depression and a notation indicates he had been treated from March 1983 to April 1984.  

The Board has also reviewed the Veteran's service personnel records, which contain regular evaluations from 1983 to 1992 reflecting consistent achievement and good performance.  The sole outlier of record is a November 1993 NCO evaluation which assigns a poor rating due to the Veteran's failure to observe regulations and attend unit drill.  However, the Board finds that this sole negative entry within the Veteran's service personnel records is not probative of an acquired psychiatric disorder, or symptoms thereof, during the Veteran's active service, as it occurred subsequent to his discharge from active service in September 1992.  Rather, as discussed above, personnel records from during the Veteran's active service indicate that he was a dedicated soldier and productive in his duties.  

Following service discharge in September 1992, there is no medical evidence of any complaint, diagnosis, or treatment of an acquired psychiatric disorder or related symptoms until November 2007, when a VA primary care initial evaluation note documents positive screenings for depression and PTSD after the Veteran complained of depression following the murder of his son in August 2007.  His reported symptoms, including anger, guilt, agitation, insomnia, low energy, poor concentration, and poor appetite, were assessed as major depression with anxiety.  Individual grief counseling was recommended, but the Veteran did not show for a follow up appointment in December 2007.  The Veteran returned in May 2008, when he reported anger regarding the sentencing of his son's murderer.  He reported taking Trazadone for insomnia and daily alcohol consumption, but denied any suicidal or homicidal ideation.  He stated that he would call when he was available to come in for therapy and further treatment.  

Thereafter, VA treatment records from November 2009 contain a diagnostic assessment which again documents the Veteran's attempt to establish care for reported depression.  Notably, the Veteran denied any past psychiatric treatment, but he reported current depression due to stressors including the murder of his son in 2007, strained family relationships, and marital disputes over finances.  Reported symptoms included anger, guilt, anxiety, insomnia, anhedonia, hopelessness, fatigue, poor concentration, and poor appetite with weight loss.  The Veteran denied current suicidal or homicidal ideation but reported past occurrences.  The physician noted that his symptoms were complicated by his use of alcohol as a coping mechanism, which is known to worsen depression, anxiety, and irritability.  The Veteran was prescribed medication for his depression symptoms affecting his sleep, appetite, and anxiety, in addition to individual therapy.  Axis I diagnoses included:  depression disorder, not otherwise specified (NOS), rule out major depressive disorder (MDD), moderate, recurrent, rule out substance-induced mood disorder (SIMD); anxiety disorder, NOS, rule out generalized anxiety disorder (GAD); alcohol abuse, rule out dependence; and cannabis abuse in full sustained remission.  

The Veteran was afforded a VA examination for his claimed PTSD in February 2011.  He reported that he was doing better, but that he continued to experience nightmares about the murder of his son and sometimes about his military service.  Specifically, the Veteran reported his belief that his depression began when he was subjected to Article 15 discipline during service, but that he did not pursue treatment until  four or five years prior.  The Veteran reported a good relationship with his wife of thirty-two years and some ongoing physical health problems.  The examiner noted that the Veteran's mood was generally euthymic, with some depression noted, and appropriate affect.  His thought processes were logical, and he was properly oriented.  He did not report or display any hallucinations or delusions, and his insight and judgment were adequate.  He denied any suicidal or homicidal intent, but reported some past ideation.  Ultimately, the examiner did not find sufficient evidence to warrant a diagnosis of PTSD, depression, or insomnia.  He stated that the Veteran's reported stressor involving Article 15 discipline was not sufficient to cause PTSD symptoms, and while the examiner noted in-service substance abuse treatment and marital problems, he saw no relationship between the Veteran's current depression and sleep problems and his active service.  Notably, the examiner concluded that there was no evidence of a psychiatric disorder other than alcohol abuse versus dependence.  

Private treatment records from August 2009 to October 2011 document several mental status examinations that specifically note the absence of depression or anxiety.  An April 2010 review of systems documents psychiatric anxiety due to the death of the Veteran's son and the birth of his grandchild.  

As an initial matter, the Board notes that there is no evidence that the Veteran has never been diagnosed with PTSD, specifically, hence there can be no claim as to that specific disability.  See Brammer, 3 Vet. App. 223.  The only evidence that the Veteran has PTSD is his own statement.  The Veteran, as a layperson, is competent to provide statements relating to symptoms or things that he observed that are within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran is competent to report his experienced symptoms such as anger, guilt, insomnia, and fatigue.  However, he is not competent to opine that such symptoms equate to a diagnosable psychiatric disorder or that any properly diagnosed psychiatric disorder is related to his active service, as such requires medical expertise.  Furthermore, VA regulations mandate that the diagnosis of PTSD be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).  Therefore, the Board affords little probative weight to the Veteran's statements that he has PTSD, which has never been diagnosed by a medical professional.  

Notwithstanding the February 2011 VA examiner's findings that the Veteran had no diagnosed psychiatric disorder (other than alcohol abuse), VA treatment records following the filing of the Veteran's claim in July 2009 do contain relevant psychiatric diagnoses.  Therefore, the Veteran has had a diagnosed psychiatric disorder during the pendency of the claim, and the Board will consider the "current disability" element to be met.  See McClain, 21 Vet. App. 319.  

Service treatment records, as discussed above, do contain some mention of depression and related treatment, thus, the in-service element of a service connection claim has been met.  As to the Veteran's reported Article 15 discipline, however, the Board finds no corroborating evidence within the file, to include service personnel records, that such event occurred.  Moreover, VA treatment records document the Veteran's reported service history without disciplinary action, which weighs against his conflicting report of Article 15 discipline and diminishes his credibility in that regard.  

As discussed above, the Board has found the Veteran's statements regarding Article 15 discipline to lack credibility.  Otherwise, the Veteran has reported in health providers that his symptoms are related to stressors involving the death of his son and other family relationships.  Significantly, VA and private treatment records do not contain any evidence of a nexus between a diagnosed psychiatric disorder and the Veteran's active service.  

To the extent to which the Veteran seeks to establish a nexus himself, he is not competent to do so.  As noted above while the Veteran is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, the Veteran here is proffering an opinion as to the cause, rather than the onset of the his psychiatric disorder. 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

An opinion as to the cause of a psychiatric disability is a complex medical question that would not be readily apparent to an average layperson, nor does it fall into any of the exceptions carved out by Jandreau. 

Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning. See The American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.

Given the absence of any competent evidence linking an acquired psychiatric disorder to active service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  As there is no reasonable doubt to be resolved, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Insomnia & Chronic Fatigue Syndrome/Low Energy

The Veteran also asserts entitlement to service connection for insomnia and chronic fatigue syndrome, claimed as low energy.  

Service treatment records are silent for complaints, treatment, or diagnosis of insomnia, low energy, or chronic fatigue disability.  In fact, the Veteran denied a history of frequent trouble sleeping on reports of medical history in December 1981, November 1984 and another undated report.

As reviewed above, post-service VA treatment records show complaints of low energy beginning in November 2007, although low energy was consistently reported as a symptom of depression, and the Veteran was eventually assessed to have major depression with anxiety.  

VA treatment records document the Veteran's report of insomnia beginning in November 2007, and records from March 2008 show that the Veteran was prescribed Trazadone for insomnia.  Records prior to 2007 do not reflect complaints or treatment for insomnia or sleep trouble and in fact in October 2004 a VA physician noted no changes in sleep.   During the February 2011 VA examination for PTSD, the Veteran reported sleep impairment and nightmares.  After considering the Veteran's subjective report and examining the Veteran the examiner concluded that insomnia was not found.  

Notably, VA treatment records do not contain any diagnosis of chronic fatigue syndrome, specifically.  To the extent that the Veteran's claim could be construed as one for service connection for chronic fatigue syndrome as due to undiagnosed illness, the Board points out that the Veteran served in Greece and Germany, and never within the Southwest Asia Theater of Operations, as required for consideration of service connection as due to undiagnosed illness.  See 38 C.F.R. § 3.317 (2013).  

Private treatment records document the Veteran's history of exertional dyspnea, which was diagnosed as relating to his heart function, arthritis, and chronic back pain.  

After a review of the record, the Board concludes that the Veteran does not currently have chronic fatigue syndrome or any disability associated with the complaint of fatigue or low energy.  The Board acknowledges that the Veteran has reported low energy; however, this has consistently been reported as symptom of an underlying medical or psychiatric condition; and not a diagnosable condition in and of itself.  Likewise, the Veteran has complained of insomnia and nightmares, but this has not been separately diagnosed or attributed to a distinct condition.  See Sanchez-Benitez, 13 Vet. App. at 285.  In fact, the VA examiner concluded that insomnia was not found.

The Board does not dispute the Veteran's reports of low energy and insomnia, as he is competent to comment on such readily apparent manifestations.  See Layno, 6 Vet. App. 465.  While the Veteran is competent to these symptoms, they are not separate and distinctly diagnosed disabilities that can be service-connected.  To the extent that the Veteran has opined that he has separate disabilities that manifest as insomnia and low energy, the Board that such diagnoses require medical expertise given the complexity of finding a nexus between formal diagnoses and observable symptomatology.  See Jandreau, 492 F.3d 1372.  

Therefore, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for insomnia and chronic fatigue syndrome, claimed as low energy.  Therefore, the benefit of the doubt doctrine does not apply and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for chronic fatigue syndrome, claimed as low energy, is denied.  


REMAND

As noted in the introduction above, in May 2013, the RO denied the Veteran's claims of entitlement to service connection for normocytic anemia, peripheral vascular disease of the right and left lower extremities, left leg below the knee amputation, and prepyloric ulcer with gastritis and hiatal hernia.  In May 2014, the Veteran submitted a timely notice of disagreement (NOD) as to those same issues.  It does not appear from the record currently before the Board that the AOJ has taken any action in response to the Veteran's NOD.  

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2013).  To date, no SOC has been furnished in response to the Veteran's May 2014 NOD, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of entitlement to service connection for normocytic anemia, peripheral vascular disease of the right and left lower extremities, left leg below the knee amputation, and prepyloric ulcer with gastritis and hiatal hernia.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2013).  If, and only if, the Veteran timely perfects an appeal as to those issues, return the matters to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


